Opinion by
Hurt, J.
§ 15. Injunction; jurisdiction of county court; amount in controversy. Whitener had a judgment in justice’s court against the appellant, for the sum of $125, upon which execution issued and was levied upon certain property of appellant valued at $400. Appellant obtained an injunction from the county judge enjoining the enforcement of the judgment and execution, which injunction, upon hearing, was dissolved and the suit dismissed. Held, that the amount in controversy in the injunction suit was the amount of the justice’s judgment, and not the value of the property levied on, and that the county judge had no jurisdiction to grant the injunction, wherefore it was properly dissolved and dismissed. [W. & W. Con. Rep. § 1240.] This case is distinguished from one in which a suit is pending in the county court, and the writ issues to enforce the jurisdiction of said court. [W. & W. Con. Rep. §§ 1209, 1240.]
Affirmed.